NTS Mortgage Income Fund Independent Accountants’ Report on Application of Agreed-upon Procedures June 30, NTS Mortgage Income Fund June 30, 2009 Contents Independent Accountants’ Report on Application of Agreed-uponProcedures 1 Agreed-upon Procedures Report Attachment Cash and Cash Equivalents 2 Accounts Receivable 3 Inventory 3 Mortgages and Notes Payable 3 Accounts Payable 4 Accrued Expenses - Affiliates 4 Accrued Expenses 4 Revenues 4 Expenses 5 Guarantee 5 Schedule 1 – Accounts Receivable 6 Schedule 2 – Accrued Expenses - Affiliates 7 Schedule 3 – Accrued Expenses 8 Schedule 4 – Expenses 10 Schedule 5 – Expenses 11 Schedule 6 – Expenses 12 Independent Accountants’ Report on Application of Agreed-upon Procedures Board of Directors NTS
